Title: To Thomas Jefferson from David Gelston, 7 November 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York Nov: 7th. 1805
                  
                  Enclosed is Capt. Bells bill of lading for sundry articles to the care of the Collector at Alexandria—I have also enclosed my account of the duties freight &ca on the 10 cases from Leghorn,
                  I have also enclosed a statement of the articles received from Halifax to Mr Madison, to which you will please to be refered.—
                  It was unfortunate after waiting so long that I engaged Capt. Bell, as the next day Capt Lee arrived from Connecticut bound to Washington—
                  I am very respectfully, Sir, your obedient servant
                  
                     David Gelston.
                  
               